                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
____________________________________________________________________________
OPERATING ENGINEERS LOCAL 139
HEALTH BENEFIT FUND, CENTRAL
PENSION FUND OF THE INTERNATIONAL UNION
OF OPERATING ENGINEERS AND PARTICIPATING
EMPLOYERS, WISCONSIN OPERATING ENGINEERS
SKILL IMPROVEMENT AND
APPRENTICESHIP FUND,
TERRANCE E. MCGOWAN, as a Trustee of said Funds
except CENTRAL PENSION FUND, MICHAEL A. CRABTREE
as Chief Executive Officer of CENTRAL PENSION FUND, and
INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL 139,

                              Plaintiffs,

v.                                                           CIVIL ACTION NO. ___________

MILLER’S BLASTING SERVICE, INC
1977 NORTH MERIDIAN ROAD
CHANA, IL 61015,

                        Defendant.
______________________________________________________________________________
                                 COMPLAINT
______________________________________________________________________________

       The Plaintiffs, Operating Engineers Local 139 Health Benefit Fund, Central Pension

Fund of the International Union of Operating Engineers and Participating Employers, Wisconsin

Operating Engineers Skill Improvement and Apprenticeship Fund, Terrance E. McGowan, as a

Trustee of all Funds except Central Pension Fund, Michael A. Crabtree as Chief Executive

Officer of Central Pension Fund, and the International Union of Operating Engineers, Local 139,

by their attorneys, complaining of the Defendant, Miller’s Blasting Service, Inc., allege as

follows:




           Case 2:19-cv-01139-PP Filed 08/07/19 Page 1 of 10 Document 1
                                JURISDICTION AND VENUE

       1.      This action arises under the laws of the United States and is brought pursuant to

the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1132, 1145

(hereinafter referred to as “ERISA”) and the Labor-Management Relations Act of 1947, as

amended, 29 U.S.C. § 185. Jurisdiction is based upon the existence of questions arising under

federal law, 28 U.S.C. § 1331. The rights asserted with respect to all Counts arise from the same

series of transactions and there are common questions of law and facts to all Counts.

       2.      Plaintiffs are administered at N27W23233 Roundy Drive Pewaukee, WI 53702,

which is located in this district making venue proper, 28 U.S.C. § 1391(b)(2).

                                            COUNT I

       3.      Plaintiffs, Operating Engineers Local 139 Health Benefit Fund, Central Pension

Fund of the International Union of Operating Engineers and Participating Employers and

Wisconsin Operating Engineers Skill Improvement and Apprenticeship Fund (hereinafter

“Plaintiff Funds”), are “employee welfare benefit plans” and “plans” within the meaning of

ERISA (“Plans”). Plaintiff McGowan is a fiduciary of Plaintiff Funds except Central Pension

Fund. Michael A. Crabtree is the Chief Executive Officer of Central Pension Fund.

       4.      Defendant is a party to a collective bargaining agreement with Local 139 of the

International Union of Operating Engineers (“Collective Bargaining Agreement”).

       5.      Defendant is obligated to make fringe benefit contributions to Plaintiff Funds

under the terms of the Collective Bargaining Agreement. Defendant is also obligated to make

fringe benefit contributions to Plaintiff Funds under the terms of the trust agreements that are

incorporated by reference in the Collective Bargaining Agreement and establish and govern

Plaintiff Funds (“Trust Agreements”).



                                                 2

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 2 of 10 Document 1
       6.      Defendant is an “Employer” within the meaning of ERISA and is obligated to

make fringe benefit contributions to Plaintiff Funds pursuant to ERISA, 29 U.S.C. § 1145.

       7.      As an Employer obligated to make fringe benefit contributions to Plaintiff Funds

under the Collective Bargaining Agreement and Trust Agreements, Defendant is specifically

required to do the following:

       a.      To submit for each month a report stating the names, Social Security numbers,
               and number of hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiff Funds, or,
               if no such persons are employed, to submit a report so stating (“Monthly
               Reports”);

       b.      To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable collective bargaining agreement or
               agreements;

       c.      To make all of its payroll books and records available to Plaintiff Funds for the
               purpose of auditing the same to verify the accuracy of Defendant’s past reporting
               upon request made by Plaintiff Funds;

       d.      To compensate Plaintiff Funds for the additional administrative costs and burdens
               imposed by delinquency or untimely payment of contributions by way of the
               payment of liquidated damages in the amount of twenty (20%) percent of any and
               all contributions which are not received by Plaintiff Funds for a particular month
               prior to the 15th day of the succeeding month, plus interest on the late payments
               up to 1 1/2 % per month simple interest to compensate for the loss of use of the
               money, see also 29 U.S.C. §§ 1132(g)(2)(B) and (C);

       e.      To pay any and all costs incurred by Plaintiff Funds in auditing Defendant’s
               payroll records should it be determined that Defendant was delinquent in the
               reporting or submission of all contributions required by it to be made to Plaintiff
               Funds;

       f.      To pay Plaintiff Funds’ reasonable attorneys’ fees and costs necessarily incurred
               in the prosecution of any action to require Defendant to submit its payroll books
               and records for audit or to recover delinquent contributions, see also 29 U.S.C.
               § 1132(g)(2)(D); and

       g.      To furnish to Plaintiff Funds a bond with good and sufficient surety thereon, in an
               amount acceptable to Plaintiff Funds, to cover future contributions due Plaintiff
               Funds.



                                                 3

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 3 of 10 Document 1
       8.      Defendant has breached its obligations to Plaintiff Funds and its obligations under

the Plans and Trust Agreements by failing to make payment of contributions, liquidated

damages, interest, and audit fees based upon an audit of the Defendant’s payroll records showing

Defendant to have been delinquent in the payment of contributions and to have reported hours

worked by its Employees incorrectly to Plaintiff Funds.

       9.      That upon careful review of all records maintained by them, and after application

of any and all partial payments made by Defendant, there is a total of $18,720.82 in

contributions, liquidated damages and interest on late contributions known to be due Plaintiff

Funds from Defendant for the audited period of September 1, 2016 through July 31, 2018

(“Audited Period”).

       10.     Plaintiff Funds have requested that Defendant performs its obligations, but

Defendant has failed and refused to so perform.

       11.     Defendant’s continuing refusal and failure to perform its obligations to Plaintiff

Funds is causing and will continue to cause irreparable injuries to Plaintiff Funds for which they

have no adequate remedy at law.

       WHEREFORE, Plaintiff Funds request the following relief:

       A.      That a full and complete account and audit be taken as to all employees of
               Defendant covered by the Collective Bargaining Agreement as to wages received
               and hours worked by such employees to determine amounts required to be paid to
               Plaintiff Funds, covering the period for which the Collective Bargaining
               Agreement is to be effective;

       B.      That Defendant be ordered to continue submitting contribution reports and pay all
               current contributions while this action is pending;

       C.      That Judgment be entered in favor of the Plaintiff Funds and against Defendant
               for all unpaid contributions, liquidated damages, any costs of auditing
               Defendant’s records, and Plaintiff Funds’ reasonable attorneys’ fees and Court
               costs necessarily incurred in this action, all as provided for in the Plans, Trust
               Agreements and in ERISA;


                                                  4

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 4 of 10 Document 1
       D.      That Defendant be permanently enjoined and ordered to perform specifically its
               obligations to the Plaintiff Funds, and in particular, to continue submitting the
               required reports and contributions due thereon to the Plaintiff Funds in a timely
               fashion as required by the Plans and by ERISA; and

       E.      That the Plaintiff Funds have such further relief as may be deemed just and
               equitable by the Court, all at Defendant’s cost.

                                            COUNT II

       12.     Plaintiffs, Operating Engineers Local 139 Health Benefit Fund, Central Pension

Fund of the International Union of Operating Engineers and Participating Employers and

Wisconsin Operating Engineers Skill Improvement and Apprenticeship Fund (hereinafter

“Plaintiff Funds”), are “employee welfare benefit plans” and “plans” within the meaning of

ERISA (“Plans”). Plaintiff McGowan is a fiduciary of Plaintiff Funds except Central Pension

Fund. Michael A. Crabtree is the Chief Executive Officer of Central Pension Fund.

       13.     Defendant is a party to a collective bargaining agreement with Local 139 of the

International Union of Operating Engineers (“Collective Bargaining Agreement”).

       14.     Defendant is obligated to make fringe benefit contributions to Plaintiff Funds

under the terms of the Collective Bargaining Agreement. Defendant is also obligated to make

fringe benefit contributions to Plaintiff Funds under the terms of the trust agreements that are

incorporated by reference in the Collective Bargaining Agreement and establish and govern

Plaintiff Funds (“Trust Agreements”).

       15.     Defendant is an “Employer” within the meaning of ERISA and is obligated to

make fringe benefit contributions to Plaintiff Funds pursuant to ERISA, 29 U.S.C. § 1145.

       16.     As an Employer obligated to make fringe benefit contributions to Plaintiff Funds

under the Collective Bargaining Agreement and Trust Agreements, Defendant is specifically

required to do the following:



                                                 5

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 5 of 10 Document 1
       A.      To submit for each month a report stating the names, Social Security numbers,
               and number of hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiff Funds, or,
               if no such persons are employed, to submit a report so stating (“Monthly
               Reports”);

       B.      To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable collective bargaining agreement or
               agreements;

       C.      To make all of its payroll books and records available to Plaintiff Funds for the
               purpose of auditing the same to verify the accuracy of Defendant’s past reporting
               upon request made by Plaintiff Funds;

       D.      To compensate Plaintiff Funds for the additional administrative costs and burdens
               imposed by delinquency or untimely payment of contributions by way of the
               payment of liquidated damages in the amount of twenty (20%) percent of any and
               all contributions which are not received by Plaintiff Funds for a particular month
               prior to the 15th day of the succeeding month, plus interest on the late payments
               up to 1 1/2 % per month simple interest to compensate for the loss of use of the
               money, see also 29 U.S.C. §§ 1132(g)(2)(B) and (C);

       E.      To pay any and all costs incurred by Plaintiff Funds in auditing Defendant’s
               payroll records should it be determined that Defendant was delinquent in the
               reporting or submission of all contributions required by it to be made to Plaintiff
               Funds;

       F.      To pay Plaintiff Funds’ reasonable attorneys’ fees and costs necessarily incurred
               in the prosecution of any action to require Defendant to submit its payroll books
               and records for audit or to recover delinquent contributions, see also 29 U.S.C.
               § 1132(g)(2)(D); and

       G.      To furnish to Plaintiff Funds a bond with good and sufficient surety thereon, in an
               amount acceptable to Plaintiff Funds, to cover future contributions due Plaintiff
               Funds.

       17.     Defendant has breached its obligations to Plaintiff Funds and its obligations under

the Plans and Trust Agreements by failing and refusing to provide Plaintiffs’ auditors with all

required payroll records for the time period of August 1, 2018 to the present in order to perform

a full and complete audit for the purpose of verifying the accuracy of Monthly Reports that were

submitted, to verify the hours worked for months for which Defendant failed to submit Monthly



                                                 6

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 6 of 10 Document 1
Reports, and to determine what additional contributions, if any, may be due Plaintiff Funds.

Plaintiffs’ auditors contacted Defendant numerous times to schedule an audit; however,

Defendant keeps delaying the audit and Plaintiff Funds understand the company is now out of

business. Plaintiff Funds have requested that Defendant perform its obligations on multiple

occasions; however, Defendant has failed and refused to so perform.

       18.     Defendant’s continuing refusal and failure to perform its obligations to Plaintiff

Funds is causing and will continue to cause irreparable injuries to Plaintiff Funds for which they

have no adequate remedy at law.

       19.     Defendant does not always timely submit the required Monthly Reports or has

failed to timely pay contributions for the time period August 1, 2018 through the present

(“Unaudited Period”). As a result, we are aware that there is a total of $45,445.84 in

contributions, liquidated damages and interest on late contributions known to be due Plaintiff

Funds from Defendant for the Unaudited period. However, additional amounts of contributions,

liquidated damages and interest may be due for the Unaudited Period and continue to accrue

during the pendency of this lawsuit.

       20.     Plaintiff Funds have requested that Defendant performs its obligations, but

Defendant has failed and refused to so perform.

       21.     Defendant’s continuing refusal and failure to perform its obligations to Plaintiff

Funds is causing and will continue to cause irreparable injuries to Plaintiff Funds for which they

have no adequate remedy at law.

       WHEREFORE, Plaintiff Funds request the following relief:

       A.      That a full and complete account and audit be taken as to all employees of
               Defendant covered by the Collective Bargaining Agreement as to wages received
               and hours worked by such employees to determine amounts required to be paid to



                                                  7

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 7 of 10 Document 1
               Plaintiff Funds, covering the period for which the Collective Bargaining
               Agreement is to be effective;

       B.      That Defendant be ordered to continue submitting contribution reports and pay all
               current contributions while this action is pending;

       C.      That Judgment be entered in favor of the Plaintiff Funds and against Defendant
               for all unpaid contributions, liquidated damages, any costs of auditing
               Defendant’s records, and Plaintiff Funds’ reasonable attorneys’ fees and Court
               costs necessarily incurred in this action, all as provided for in the Plans, Trust
               Agreements and in ERISA;

       D.      That Defendant be permanently enjoined and ordered to perform specifically its
               obligations to the Plaintiff Funds, and in particular, to continue submitting the
               required reports and contributions due thereon to the Plaintiff Funds in a timely
               fashion as required by the Plans and by ERISA; and

       E.      That the Plaintiff Funds have such further relief as may be deemed just and
               equitable by the Court, all at Defendant’s cost.

                                           COUNT III

       22.     Plaintiff International Union of Operating Engineers, Local 139 (“Plaintiff

Union”) is a labor organization representing certain of Defendant’s employees as the duly

authorized collective bargaining representative, and is party to the Collective Bargaining

Agreement to which Defendant has agreed to be bound.

       23.     Under the Collective Bargaining Agreement, Defendant has agreed to deduct

from the wages of those of its employees represented by Plaintiff Union in collective bargaining

and who execute proper written authorization, sums of money as and for union dues, which

monies are to be remitted to Plaintiff Union on a monthly basis along with Defendant’s regular

fringe benefit reports and contributions, as described in Count I of this Complaint.

       24.     Defendant has deducted or have been required to deduct dues from the wages of

its employees as required by the Collective Bargaining Agreement. Plaintiff Union has been

unable to verify whether Defendant has properly remitted all such monies deducted from

employees’ wages to Plaintiff Union, and has instead converted such monies to their own use,
                                                 8

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 8 of 10 Document 1
because some of the amounts due are for unaudited periods of time, as alleged in Count I of this

Complaint.

       25.     The total amount of money which Plaintiff Union knows Defendant to have failed

to remit in violation of the Collective Bargaining Agreement is $1,627.72 for the Audited and

Unaudited Periods. Additional amounts may be due and owing for the Unaudited Period.

       26.     The Defendant’s acts and omissions as described herein constitute a breach of the

Collective Bargaining Agreement and entitle Plaintiff Union to recover from Defendant all

monies which Defendant was required to remit to Plaintiff Union, whether deducted from wages

or not and whether traceable or untraceable commingled with Defendant’s assets, and further

entitle Plaintiff Union to recover from Defendant its damages for breach of Defendant’s

obligations.

       WHEREFORE, Plaintiff Union requests the following relief:

       A.      That judgment be entered in its favor and against Defendant for all sums
               determined to be due Defendant to Plaintiff Union;

       B.      That Plaintiff Union recover from Defendant its damages and all costs of
               collection and recovery including its reasonable attorneys’ fees and costs; and

       C.      That Plaintiff Union have such further relief as may be considered just and
               equitable by the Court, all at Defendant’s cost.




                                                9

            Case 2:19-cv-01139-PP Filed 08/07/19 Page 9 of 10 Document 1
       Dated this 7th day of August, 2019.



                                                      /s/ Cynthia L. Buchko

Cynthia L. Buchko
In-House Counsel for
Operating Engineers Local 139 Health Benefit Fund,
Wisconsin Operating Engineers Skill Improvement and
Apprenticeship Fund, Trustee Terrance E. McGowan, and
International Union of Operating Engineers Local 139
4702 S. Biltmore Lane
Madison, WI 53718
Attorney No. 1036102
Telephone: 608-310-8341
Facsimile: 608-240-4179
E-mail: c.buchko@cbgwi.com




                                                      /s/ Laura M. Finnegan


Laura M. Finnegan
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Ste. 2200
Chicago, IL 60606-5231
Attorney No. 1058640
Telephone: 312-236-4316
Facsimile: 312-236-0241
E-mail: lmfinnegan@baumsigman.com

Attorney for Plaintiffs Central Pension Fund of the
International Union of Operating Engineers and
Participating Employers and Michael A. Crabtree as
Chief Executive Officer of Central Pension Fund




                                              10

         Case 2:19-cv-01139-PP Filed 08/07/19 Page 10 of 10 Document 1
